Per Curiam.

Respondent-appellant concedes that petitioner-appellant is entitled to" an order granting substitution of attorneys in pending cases. The question as to the right of respondent-appellant to a retaining lien, in the present state of the record, was properly determined.
The order should, accordingly, be modified to the extent of granting substitution and as so modified affirmed, without costs.
Present — Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ.
Order unanimously modified to the extent of granting substitution of attorneys, and as so modified affirmed, without costs. Settle order on notice.